Case: 4:18-cr-00279-AGF Doc. #: 182 Filed: 09/18/19 Page: 1 of 3 PageID #: 1327



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )    Case No. 4:18-CR-00279 AGF-NAB
                                                  )
BRIJ R. VAID and DONNA A. WALDO,                  )
                                                  )
               Defendants.                        )

DEFENDANTS’ MOTION IN LIMINE TO EXCLUDE EVIDENCE OF DEFENDANTS’
  TRAVEL BEFORE THE DATE OF ANY ALLEGATION IN THE INDICTMENT

       The Superseding Indictment alleges that Defendant Dr. Brij Vaid traveled “during 2011-

2015.” Doc. 39 at 7. Specifically, it alleges Dr. Vaid traveled “repeatedly during timeframes when

his medical offices were open and seeing patients.” Id. Notably, however, the conspiracy is not

alleged to have begun until April 3, 2013 and allegedly continued until February 28, 2015. Any

travel outside of this specified time frame of the conspiracy is therefore immaterial and irrelevant

to this case—and should be excluded at trial. Evidence of such travel would also be unfairly

prejudicial to Defendants given the Government’s attempt to implicate Dr. Vaid in some vague—

and uncharged—conduct. From its non-specific and mysterious allegations, the Government

clearly hopes the jury will infer Dr. Vaid was always out of town and always billing. See id.

(alleging “Dr. Vaid traveled frequently” and was out of town “repeatedly”). This is unfairly

prejudicial and should be prohibited under Rule 403. The Government should be held to presenting

evidence within the confines of the conspiracy it actually charged.

       The evidence is properly excluded on both relevance and 403 grounds. But, lest this Court

have any doubt, the Government has also failed to disclose the billing records during those times

that are outside the dates of the alleged conspiracy. There should be no dispute, then, that evidence

                                                 1
Case: 4:18-cr-00279-AGF Doc. #: 182 Filed: 09/18/19 Page: 2 of 3 PageID #: 1328



of travel outside those dates should be excluded; the Government has not given Defendants the

requisite information that is material to preparing its defense. This is in direct contravention of

Rule 16(a)(1)(E) of the Federal Rules of Criminal Procedure. Under Rule 16(d), this Court can and

should prohibit the Government from introducing this evidence.

       WHEREFORE, Defendants respectfully request this Court exclude evidence of travel

outside the dates of the conspiracy charged in the Superseding Indictment.

 Dated: September 18, 2019                          Respectfully submitted,

                                                    DOWD BENNETT LLP

                                                    By: /s/ James G. Martin
                                                        James G. Martin      #33586MO
                                                        John D. Comerford #60164MO
                                                        James B. Martin       #70219MO
                                                        7733 Forsyth Blvd., Suite 1900
                                                        St. Louis, Missouri 63105
                                                        (314) 889-7300 (telephone)
                                                        (314) 863-2111 (facsimile)
                                                        jmartin@dowdbennett.com
                                                        jcomerford@dowdbennett.com
                                                        jbmartin@dowdbennett.com

                                                    Attorneys for Defendant Brij R. Vaid

                                             CAPES SOKOL GOODMAN &
                                             SARACHAN, P.C.

                                             By: /s/ Sanford J. Boxerman
                                                 Sanford J. Boxerman, #37436MO
                                                  Sara G. Neill, #53053MO
                                                  7701 Forsyth Blvd., Suite 1200
                                                  St. Louis, MO 63105
                                                  Telephone: (314) 721-7701
                                                  Facsimile: (314) 721-0554
                                                  boxerman@capessokol.com
                                                  neill@capessokol.com

                                                    Attorneys for Defendant Donna A. Waldo




                                                2
Case: 4:18-cr-00279-AGF Doc. #: 182 Filed: 09/18/19 Page: 3 of 3 PageID #: 1329




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 18, 2019, the foregoing was filed using the CM/ECF

system, which will automatically provide notice to all attorneys of record by electronic means.


                                                      /s/ James G. Martin




                                                3
